Per curiam.
J. W. Smith, the coroner of Bibb County, filed an original petition with this Court, in which he challenged the jurisdiction of the Judicial Qualifications Commission (Commission) to entertain several complaints about him in Inquiry Concerning a Judge No. 1419. Smith contends that the 1983 Ga. Constitution does not give the Commission jurisdiction over coroners. We ordered the Commission to temporarily suspend its proceedings against Smith, and directed Smith and the Commission to file briefs with us, addressing the issue of the Commission’s jurisdiction.
Article VI of the 1983 Ga. Constitution pertains to the judicial *832branch of state government. Article VI, Sec. VII, Pars. VI-VIII, establish the Commission, and give it the power to discipline, remove, or cause the involuntary retirement of “judges.” However, Pars. VI-VIII do not indicate whether coroners were intended by the drafters of those paragraphs to be deemed “judges” for purposes of Commission jurisdiction. Moreover, we find that no other provision of Article VI unambiguously indicates that coroners are to be treated as “judges” within the meaning of Article VI. See Art. VI, Sec. VII, Pars. I and III.
Decided February 22, 1990.
Hugh M. Dorsey, Jr., for Judicial Qualifications Commission.
Groover & Childs, Denmark Groover, Jr., for Smith.
It is our opinion that the jurisdiction of the Commission should be construed as encompassing only persons who are clearly intended to be within its jurisdiction. Accordingly, inasmuch as we have concluded that nothing in Article VI clearly indicates that coroners are intended to be overseen by the Commission, we hold that coroners are not “judges” within the meaning of that term as it is used in Art. VI, Sec. VII, Pars. VI-VIII.1
We therefore further hold that the petitioner, J. W. Smith, is not within the jurisdiction of the Judicial Qualifications Commission, and we direct the Commission to terminate its Inquiry Concerning a Judge No. 1419.

Inquiry terminated.


All the Justices concur. .


 We pretermit the question whether coroners should be considered to be “judges” in any other context. But see generally Kilgore v. R. W. Page Corp., 259 Ga. 556 (385 SE2d 406) (1989).